Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claim following claim 23 to be numbered as 24. Claim 24 should read as follow:
Claim 24. The wireless charger of claim 1, wherein the control circuitry is configured to selectively energize the electromagnet based on receiving the signal from the magnetic sensor indicating that a magnet is present at the charging area while detecting no wireless communication or inadequate wireless communication from the mobile device.

Reasons for Allowance
Claims 1-13 and 21-24 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 21, the prior art does not disclose “…(ii)detect wireless communication from the mobile device while the electromagnet remains energized: and (iiii) terminate or decrease power to the electromagnet based on having detected the wireless  “ in combination with the remaining limitations of independent claims 1 and 21. Dependent claims 2-13 and 22-24 are also allowed
The examiner found SHAW et al. (US 2019/0006893 A1, hereinafter SHAW) and LIU et al. (US 2018/0370376 A1, hereinafter LIU) to be the closest prior art of record.
SHAW discloses a magnetic self-aligning coil centering for wireless charging wherein the charging device may include a first magnet and a second magnet. When the portable device may be in proximity of the charging device, a first pole of the first magnet may create a first magnetic attraction force with a third magnet of the portable device, and the second pole of the second magnet may create a first magnetic repulsion force with the third magnet. When the portable device is placed adjacent to the charging device, the first magnetic attraction force and the first magnetic repulsion force may cause a first coil charging area of the charging device and a second coil charging area of the portable device to be aligned. LIU discloses an autonomous mobile device and wireless charging system comprising an electromagnet and a permanent magnet disposed on the transmitting and the receiving devices and further comprising a hall sensor to determine the location of the receiving element with respect to the charging element. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859